Citation Nr: 0330527	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of low back strain with left sciatica, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 20 percent evaluation for 
postoperative residuals of low back strain with left 
sciatica.

In a May 2002 rating decision, the RO granted a 40 percent 
evaluation for postoperative residuals of low back strain 
with left sciatica.  The veteran has not indicated whether 
he is satisfied with this evaluation, and thus the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).


REMAND

This case needs to be remanded for several reasons.  First, 
a review of the record shows that VA has not fulfilled its 
duties under Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Specifically, section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, 
of any information, and any medical or 
lay evidence, not previously provided to 
the Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with 
section 5103A of this title and any 
other applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  In this case, the veteran has not been 
provided with the evidence necessary to substantiate his 
claim and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74; see generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, this claim must be remanded 
for compliance with the statute.

Second, the veteran was provided a VA examination in October 
2000; however, the examination is wholly inadequate.  
Specifically, the examiner reported range of motion of the 
lumbar spine and a few other symptoms.  The examiner did not 
address whether pain or weakness could limit functional 
ability when the service-connected postoperative residuals 
of low back strain with left sciatica was used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, it has been three years since the 
October 2000 examination and the Board finds that a more 
recent examination is needed to determine the current level 
of severity of the veteran's symptoms.

Finally, the regulations pertaining to Diagnostic Code 5293, 
intervertebral disc syndrome, were recently revised in 
September 2002 and again in September 2003.  The veteran's 
service-connected disability has not been evaluated by the 
RO under the revised criteria nor has the veteran been 
provided with the new criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the 
VCAA, to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary 
that is necessary to substantiate the 
claim for entitlement to an evaluation 
in excess of 40 percent for 
postoperative residuals of low back 
strain with left sciatica and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be scheduled for 
a VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the service-
connected postoperative residuals of low 
back strain with left sciatica.  
Specifically, the orthopedic examiner 
should express an opinion as to the 
severity of any orthopedic 
manifestations (i.e. decreased range of 
motion) of the veteran's back 
disability.  The examiner should conduct 
all indicated special tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering 
this opinion, the orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
in the examination report together with 
the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  

The neurological examiner should express 
an opinion as to the severity of any 
neurological manifestations (i.e. foot 
dangles and drops, no active movement 
possible of muscles below the knee, 
flexion of the knee weakened or lost, 
and muscle atrophy) associated with the 
veteran's service-connected 
postoperative residuals of low back 
strain with left sciatica.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO should then readjudicate the 
claim for entitlement to an evaluation 
in excess of 40 percent for 
postoperative residuals of low back 
strain with left sciatica.  If the 
benefit remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the veteran's VA claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal 
considered pertinent to the issue 
currently on appeal, including the new 
regulations pertaining to intervertebral 
disc syndrome and 38 C.F.R. § 3.159.  

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO should obtain 
and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


